Per Curiam.

This is an application for leave to appeal from refusal of a writ of habeas corpus. Jackson v. Warden of Maryland House of Correction, 190 Md. 717, 60 A. 2d 179, just decided.
Petitioner is imprisoned under sentence of three years for burglary. He alleges that by mistake he entered the wrong house and through fear ran upstairs and hid in a closet when the police were coming, that he was not guilty and the court refused him a postponement to get two witnesses. It does not appear whether or not the witnesses were summoned or to what they would testify if present. There is no showing of abuse of discretion in refusing postponement. The questions of guilt or innocence and the sufficiency of the evidence and details (not fundamental) of procedure cannot be retried on habeas corpus. Olewiler v. Brady, 185 Md. 341, 344, 44 A. 2d. 807; Rexroad v. Warden of Maryland House of Correction, 188 Md. 498, 53 A. 2d 273; Copeland v. Wright, 188 Md. 666, 53 A. 2d 553.

Application denied, without costs.